 
 
I 
108th CONGRESS
2d Session
H. R. 3804 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Brown of South Carolina introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to make beach nourishment projects eligible for inclusion in mitigation plans and for hazard mitigation assistance. 
 
 
1.Mitigation planningSection 322 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165) is amended by adding at the end the following: 
 
(f)Eligibility of beach nourishment projectsBeach nourishment projects that meet such standards as the Secretary of the Army may establish shall be eligible for inclusion in a mitigation plan as an action to mitigate hazards, risks, and vulnerabilities identified under a mitigation plan developed under this section.. 
2.Hazard mitigationSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(d)Eligibility of beach nourishment projectsBeach nourishment projects that meet such standards as the Secretary of the Army may establish shall be treated for purposes of this section as hazard mitigation measures which are cost effective and substantially reduce the risk of future damage, hardship, loss or suffering in an area affected by a major disaster and shall be eligible for assistance under this section..  
 
